Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Donovan (US 2020/0217350).  Donovan discloses a self-clinching fastener comprising: a body portion (32) including an outer peripheral surface and an annular-shaped surface; a punch portion (34) extending axially from the annular-shaped surface an including an outer peripheral surface and; a plurality of spaced apart lugs (36) projecting axially form the annular surface and each having a first end on the outer peripheral surface of the punch portion and extending radially to a second end coterminous with the peripheral surface of the annular shaped-surface (at D in Fig. 11) wherein the lugs include a contact face which is rounded and is declining from the first end to the second end (see Fig. 11).  The punch and body portion includes a threaded through hole (51, Fig. 13).  



Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated or, in the alternative, under 35 103 U.S.C. 103 as obvious over Nicholas (US 2,096,335).  Nicholas discloses a self-clinching fastener comprising: a body portion (6) including an outer peripheral surface and an annular shaped surface; a punch portion (7) extending axially from the annular-shaped surface an including an outer peripheral surface and; a plurality of spaced apart lugs (8) projecting axially form the annular surface and each having a first end on the outer peripheral surface of the punch portion and extending radially to a second end coterminous with the peripheral surface of the annular-shaped surface wherein the lugs include a contact face (9) which is rounded which is continuously declining from the first end to the second end (see Fig. 4, 5).  The punch portion is shown to include a threaded through hole.  The annular surface includes a first annular face angled to form a convex shape (read as the chamfer at the base of the punch portion) and second annular face encircling the first annular face and since the chamfer is curved it would include a 5° angle at some point along the curve.
While the drawings show the lugs extending to be coterminous with the periphery of the annular-shaped surface in Fig. 5, there is shown a gap in Fig. 4 thought its cross-section is unclear.  But, regardless even if the lugs are not extending to be coterminous with the periphery it would have been obvious at the time the invention was made for one of ordinary skill in the art to extend the lugs to the periphery because they are already at least very close so any extension would yield the same predictable results.


Response to Remarks
Applicant argues that Donovan (US 2020/0217350) does not disclose the lugs extending to have their second ends coterminous with the peripheral edge of the annular-shaped surface.  Applicant contends the lugs only extend to the point D as labeled in Fig. 11 which is radially closer to the center line than the periphery.  In response, the examiner does not dispute the second ends of the lugs extend only to the point D as shown but, the claim do not require the lugs to extend all the way to the outer peripheral surface.  The claims only require the lugs to extend to be “coterminous with a peripheral edge of the annular-shaped surface” where the annular-shaped surface is claimed as separate from the outer peripheral surface (claim 1, lines 3-5).  In Donovan the annular-shaped surface is shown in phantom (as pointed to below) with a peripheral edge at point D that is coterminous with the second end of the lugs to anticipate the claim limitation.
                   
    PNG
    media_image1.png
    841
    988
    media_image1.png
    Greyscale




                                        
    PNG
    media_image2.png
    302
    298
    media_image2.png
    Greyscale

But, in any event, the rejection has been changed to a 102/103 where even if the lugs are not extending to the periphery such a modification would have been obvious because it would provide the same results.

	The examiner agrees with applicant’s arguments directed at the 102 rejection under Palmer (US 8,888,429).

	The examiner does not agree with the all the arguments directed at the 102 rejection under Babej (US 8,328,485) but, does agree the amendment defines over Babej.  Without going into too much detail the examiner maintains that element 48 shown is Babej is a proper “bridge portion” based on its broadest reasonable interpretation but, Babej fails to disclose the columns having a cylindrical profile common with the bridge portion.


Allowable Subject Matter
Claims 12-13, 15-19 and 21 are allowable as a result of the amendments to claims 12 and 17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677